Case: 19-10489   Date Filed: 01/09/2020   Page: 1 of 4


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-10489
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:18-cr-00099-EAK-JSS-7



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

SHAMAR LAJUAN THOMAS,
a.k.a. Baby,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (January 9, 2020)

Before ROSENBAUM, BRANCH, and FAY, Circuit Judges.

PER CURIAM:
              Case: 19-10489     Date Filed: 01/09/2020   Page: 2 of 4


      Shamar Thomas appeals his 420-month total sentence after a jury convicted

him of one count of conspiracy to commit Hobbs Act robbery, in violation of 18

U.S.C. § 1951(a); one count of Hobbs Act robbery, in violation of 18 U.S.C.

§ 1951(b)(3); and one count of knowingly using and carrying a firearm in relation to

the Hobbs Act robbery, in violation of 18 U.S.C. §§ 924(c)(1)(A)(ii), (c)(1)(C), and

2. He argues that the district court committed clear error when it enhanced his

sentence for what it determined to be relevant conduct under U.S.S.G. § 1B1.3(a)(1).

      We review de novo the district court’s interpretation of the Sentencing

Guidelines and accept its factual findings unless they are clearly erroneous. United

States v. Barner, 572 F.3d 1239, 1247 (11th Cir. 2009). An error in the district

court’s calculation of the guideline range warrants vacating the sentence, unless the

error is harmless. Id. A guideline miscalculation is harmless if the district court

would have imposed the same sentence without the error. Id. at 1248. The harmless-

error standard is met if it is “clear beyond a reasonable doubt that the error

complained of did not contribute to the [sentence] obtained.” United States v. Paz,

405 F.3d 946, 948 (11th Cir. 2005) (citation omitted).

      Here, we need not determine whether the district court erred in determining

relevant conduct under U.S.S.G. § 1B1.3(a)(1). Even if the district court erred in

this regard, any error was harmless. It had no bearing on the ultimate offense level




                                         2
               Case: 19-10489     Date Filed: 01/09/2020    Page: 3 of 4


the district court determined. That is so because Thomas’s guideline range would

have been the same even if there was an error in ascertaining relevant conduct.

      Thomas was sentenced as a career offender under U.S.S.G. § 4B1.1 because

his current conviction for Hobbs Act robbery constituted a felony crime of violence,

In re Fleur, 824 F.3d 1337, 1341 (11th Cir. 2016), and he had two prior felony crime-

of-violence convictions for Florida felony battery and Florida aggravated assault,

see United States v. Vail-Bailon, 868 F.3d 1293 (2017) (en banc); Turner v. Warden

Coleman FCI (Medium), 709 F.3d 1328, 1337-38 (11th Cir. 2013), abrogated on

other grounds by United States v. Hill, 799 F.3d 1318, 1321 n.1 (11th Cir. 2015);

see also United States v. Golden, 854 F.3d 1256, 1257 (11th Cir. 2017). Under

§ 4B1.1(b), “if the offense level for a career offender from the table [in that section]

is greater than the offense level otherwise applicable,” the offense level from the

table applies. U.S.S.G. § 4B1.1(b).

      So here, even if the district court erred in determining relevant conduct, the

career-offender guideline—not the offense guideline—controlled the ultimate

offense level and guideline range, since it was higher than the offense level otherwise

applicable. As a result, no matter whether Thomas received the enhancements for

conduct that the district court determined to constitute relevant conduct under §

1B1.3(a)(1), the offense level generated by the career-offender table was going to

replace his initial offense level. Therefore, any potential error in determining the


                                           3
              Case: 19-10489     Date Filed: 01/09/2020    Page: 4 of 4


special offense characteristic enhancements the district court determined to be

applicable based on relevant conduct under § 1B1.3(a)(1) must be harmless because

it is clear that the error complained of did not contribute to the sentence imposed, as

Thomas would have been sentenced pursuant to the base offense level as a career

offender under § 4B1.1, regardless. See Paz, 405 F.3d at 948. Accordingly, we

affirm.

      AFFIRMED.




                                          4